PER CURIAM.
Upon consideration of the appellant/husband’s response to the Court’s order of November 9, 2004, the Court has determined that the order entered by the lower tribunal on October 6, 2004, does not determine the right to immediate possession of property or the right to immediate monetary relief or custody in a family law matter, and is therefore not appealable pursuant to Florida Rule of Appellate Procedure 9.130. Accordingly, the appeal is hereby dismissed for lack of jurisdiction without prejudice to the appellant’s right to seek review upon entry of a final order.
DAVIS, VAN NORTWICK, and HAWKES, JJ., concur.